NOT PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT


Nos. 12-4358/12-4374/12-4613/13-1289/13-1664


      UNITED STATES OF AMERICA

                     v.

   WILLIAM FRISBY, a/k/a Gate, a/k/a Bill

                            WILLIAM FRISBY,

                                 Appellant in case no. 12-4358.


      UNITED STATES OF AMERICA

                     v.

            KWANE GLOVER,

                                Appellant in case no. 12-4374.



      UNITED STATES OF AMERICA

                     v.

       TERRANCE WADE, a/k/a Turk

                           TERRANCE WADE,

                                 Appellant in case no. 12-4613.
             UNITED STATES OF AMERICA

                            v.

             MALANI SANDERS, a/k/a DOG

                                   MALANI SANDERS,

                                          Appellant in case no. 13-1289.


             UNITED STATES OF AMERICA

                            v.

         JAMAL STEWART, a/k/a Mali, a/k/a Mal

                                    JAMAL STEWART,

                                          Appellant in case no. 13-1664.



       On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
 (District Court Nos. 2-11-cr-00564-005; 2-11-cr-00564-010;
 2-11-cr-00564-012; 2-11-cr-00564-013; 2-11-cr-00564-004)
         District Judge: Honorable Harvey Bartle, III


         Submitted under Third Circuit LAR 34.1(a)
                       July 7, 2014



Before: RENDELL, CHAGARES and JORDAN, Circuit Judges

               (Opinion filed: July 17, 2014)




                             2
                                       OPINION


RENDELL, Circuit Judge:

       Co-defendants William Frisby, Kwane Glover, Terrance Wade, Malani Sanders

and Jamal Stewart all contend that the evidence at trial was insufficient to support their

convictions for conspiracy to distribute drugs. Frisby and Glover also challenge their

sentences, arguing that the District Court failed to make individualized findings regarding

the quantity of drugs for which each was responsible. Finally, Wade urges that, at trial,

certain Government evidence of association between the co-defendants was unduly

prejudicial and should have been excluded. For the reasons set forth below, we will

reject defendants’ arguments and affirm their convictions, as well as the District Court’s

judgments of sentence.

I. Background

       Because we write for the benefit of the parties, we recount only those facts

necessary for our disposition of the case. Certain facts specific to each co-defendant are

recounted below, but the Government also advanced significant evidence common to the

entire charged conspiracy. Namely, in 2009, the FBI started investigating a suspected

drug trafficking organization in the Courtyard Apartments in Philadelphia. They utilized

informants, controlled purchases of drugs, pen registers, search warrants, and wiretaps of

co-conspirator and Government witness Mayoshi Sanders.

       The evidence showed that in March 2011, Sanders transitioned from a street-level

dealer to a mid-level supplier of narcotics. Of note, Frisby, Glover, Stewart, and Malani

                                             3
Sanders had known Mayoshi Sanders for many years, while Wade only met him in 2008.

In March 2011, Mayoshi became a repeat supplier of crack cocaine or powder cocaine for

each of the co-defendants. Specifically, in the months between March and May 2011,

Sanders converted approximately 632 grams of cocaine into crack cocaine and sold it to

co-defendants and other members of the alleged conspiracy, for resale in the Courtyard

Apartments.

       Emblematic of a classic hub-and-spokes conspiracy, all of the co-defendants

purchased crack cocaine or powder cocaine from Sanders and resold the drugs in the

Courtyard Apartments area. They arranged purchases with Sanders through brief phone

conversations which often lacked any identifying names, discussion of price or method of

delivery. The Government introduced the telephone toll records of the co-defendants for

the two-month period in March to May of 2011, which showed the co-defendants were in

frequent contact with one another during that time. It also presented eyewitness

testimony and photographs, showing the co-defendants selling drugs in close proximity

and otherwise associating in the Courtyard Apartments within the time frame of the

charged conspiracy. Further, street-level drug purchasers from the Courtyard Apartments

testified that the co-defendants often sold drugs to the same set of customers, and always

without infighting.

       At trial, multiple witnesses testified that outsiders could not sell narcotics in the

Courtyard Apartments area. Two drug suppliers, Tiyeak Cook and Alfred Jenkins,

confirmed that without family or other connections to the area, a prospective drug seller



                                               4
could not set up shop in the Courtyard Apartments. (App. 851, 914.)1 Further, Sanders

himself agreed that a family or historical connection, common to all co-defendants, was

necessary “to be able to sell drugs there.” (App. 132.) Sanders felt so safe in the area, in

fact, that he refrained from carrying a firearm around the Courtyard Apartments. (App.

317.)

        The Government also introduced evidence specific to the individual co-

defendants, which we will address in turn.

II.     Sufficiency of the Evidence

        The standard of review for a sufficiency challenge is extremely high. “[T]he

critical inquiry on review of the sufficiency of the evidence to support a criminal

conviction . . . is whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 318-19 (1979). “The

district court—and we—are not to act as a thirteenth juror. Instead, the jury’s verdict

must be assessed from the perspective of a reasonable juror, and the verdict must be

upheld as long as it does not ‘fall below the threshold of bare rationality.’” United States

v. Caraballo-Rodriguez, 726 F.3d 418, 431 (3d Cir. 2013) (en banc) (quoting Coleman v.

Johnson, 132 S. Ct. 2060, 2065 (2012) (per curiam)).

        All of the defendants were convicted of conspiracy to distribute narcotics, a crime

which requires (1) a unity of purpose between the alleged conspirators, (2) an intent to


1
  For ease of reference, we utilize the Government’s Supplemental Appendix to refer to
the record.
                                              5
achieve a common illegal goal, and (3) an agreement to work together toward that goal.

Id. at 425. Each of the defendants contends that he was merely in a buyer-seller

relationship with Mayoshi Sanders and/or other members of the alleged conspiracy. In

essence, the defendants argue that there was no evidence they had actually agreed to

work together in furtherance of an illicit objective.

       “It is well-settled that a simple buyer-seller relationship, without any prior or

contemporaneous understanding beyond the sales agreement itself, is insufficient to

establish that the buyer was a member of the seller's conspiracy.” United States v. Gibbs,

190 F.3d 188, 197 (3d Cir. 1999). However, “even an occasional supplier (and by

implication an occasional buyer for redistribution) can be shown to be a member of the

conspiracy by evidence, direct or inferential, of knowledge that she or he was part of a

larger operation.” Id. at 198. In Gibbs we noted that certain circumstances may be

especially probative of a conspiracy, such as “the length of affiliation between the

defendant and the conspiracy; whether there is an established method of payment; the

extent to which transactions are standardized; and whether there is a demonstrated level

of mutual trust.” Id. at 199.

       By contrast, in United States v. Pressler, 256 F.3d 144, 153 (3d Cir. 2001), we

held, inter alia, that simply referring a drug customer to a supplier, or vice-versa, was

insufficient to support a conspiracy conviction. We further recognized that living with

another drug dealer and occasionally sharing a common source of supply lacked the

hallmarks of conspiracy. Id. at 154-55. However, then-Chief Judge Becker also noted

that offering protection, serving as a lookout, providing drugs on credit, and conducting

                                              6
business in code all supported a finding of conspiracy, rather than a buyer-seller

relationship. Id. He took pains to note that conspiracy convictions are not reviewed

pursuant to set, dispositive factors, but upon the particular facts and circumstances of the

case. Id. at 147.

       Turning to the individual defendants here, we find ample evidence that they

entered into an agreement to work together to distribute drugs. First, William Frisby

bought various types of drugs from Sanders on multiple occasions and resold the drugs in

the Courtyard Apartments area. Frisby purchased the drugs through phone calls with

Sanders, which were intercepted and played for the jury. The lack of any discussion of

price or method of payment on these calls permits an inference, at the very least, that

Frisby and Sanders shared a degree of mutual trust indicative of a conspiracy. Further, in

other intercepted calls played for the jury, Frisby warned Sanders about police presence

on three different occasions. Sanders testified as to the first call, “[b]ecause I’m normally

having drugs on me [Frisby was] basically just warning me to let me know that they

[police] down there, don’t come down there.” (App. 126.) Sanders also testified that he

would do the same for Frisby, to “look[] out for him.” (Id.)

       In warning Sanders on multiple occasions, Frisby acted as a lookout for his

supplier. “When one person serves as a lookout during another person’s drug deals, it

suggests a unity of purpose and an intent to achieve a common goal (to sell drugs without

being caught) and an agreement to work together toward that goal (because one does not

serve as a lookout without agreeing to do so).” Pressler, 256 F.3d at 155. In Pressler we

found that serving as a lookout “alone” may be enough to establish a conspiracy. Id.

                                             7
Here, the evidence of Frisby’s repeated warnings to Sanders, in combination with his

multiple drug purchases and the other evidence set forth above, certainly permits a

rational finding that Frisby conspired with Sanders and the other defendants to distribute

drugs.

         The same analysis applies to Kwane Glover, who warned Sanders of police

activity on two occasions, also in telephone calls played for the jury. As Sanders

testified, Glover “was just looking out for me. Don’t want me to get locked up.” (App.

165.) Glover stated in one such call, “I need you man,” indicating his desire to have

Sanders continue to supply him with drugs. (App. 165.) Glover also purchased drugs

from Sanders frequently, reselling them in the common Courtyard Apartments zone. In

addition, through a series of intercepted text messages and phone calls, Glover loaned

Sanders his scale to use in weighing narcotics. (App. 193-96.) On this issue, Pressler

took note of our prior decision in United States v. Powell, 113 F.3d 464 (3d Cir. 1997),

finding “the fact that the Powell brothers shared packaging materials demonstrated that

they had integrated their activities, which implied the presence of an underlying

agreement.” 256 F.3d at 155. Accordingly, Glover’s sharing of the narcotics scale and

his warnings to Sanders, combined with the other evidence noted above, together

establish that a jury could rationally find Glover guilty of conspiracy.

         Next, Jamal Stewart, Frisby’s brother, bought powder cocaine from Sanders every

three to four days for “a couple of months.” (App. 130-31, 139-41.) Stewart would then

cook the powder cocaine into crack for resale in the Courtyard Apartments. (App. 131.)

Like the other defendants, Stewart arranged his purchases with Sanders over the phone,

                                              8
in conversations played for the jury. Sanders himself noted that they never made

reference to any price because, in his testimony, “we did this over and over, plenty of

times . . . .” (App. 206.) After Frisby was initially arrested, Stewart spoke to Sanders on

an intercepted call and laughed about the fact that he had evaded the police. (App. 303-

04.) In another call, Stewart and Sanders discussed a plan to rob one of Stewart’s heroin

customers, though the plan was never put into action. (App. 288-90.)

       In addition, Sanders testified that he and Stewart had a “bond,” such that they

would share information as to other drug suppliers, and if Stewart knew of a “source that

I could get something from, then he would let me know and . . . he’d call me and I’d get

with him.” (App. 136.) Indeed, Stewart and Sanders both shared common suppliers, and

on one occasion Stewart drove with Sanders to another drug dealer, whereupon Stewart

purchased cocaine for both of them and gave Sanders his portion. (App. 237-39.) Under

such facts, taken together with toll records showing that Stewart made 77 calls to Sanders

and 136 to Frisby in only a two-month period, the jury could rationally decide that

Stewart was more than an arms-length buyer or seller, and rather conspired with Sanders

and the co-defendants to work together to distribute drugs.

       Similarly, Terrance Wade repeatedly purchased crack cocaine from Sanders and

resold it in the Courtyard Apartments area. Like the other defendants, Wade arranged his

purchases from Sanders through brief phone calls in which the parties never identified

themselves. Wade was among a few people, mostly the alleged co-conspirators, who

were allowed inside the house of Elizabeth Cadogan, which Sanders testified to have

previously used for packaging drugs. (App. 259-60.) Specifically, Sanders listed

                                             9
himself, Stewart, Frisby, Malani Sanders, and Wade as the people that were permitted to

go in the house. (App. 259.) Toll records shown at trial also established that Wade was

in regular communication with other members of the conspiracy, including Sanders,

Frisby, and Stewart, from March to May 2011. (App. 1648.) Further, Betty Ann

McKinney testified that Sanders directed her to purchase crack cocaine from Wade

approximately once every two months, generally for her own use. (App. 728-33.) Under

Pressler, the repeated referral of a drug customer, standing alone, may not itself permit

an inference of an illegal agreement. 256 F.3d at 155. However, taking such evidence

together with Wade’s drug sales in a common, protected area, his access to a house used

for drug packaging open only to others in the conspiracy, his toll records, and his

repeated, familiar drug purchases from Sanders, along with the common evidence above,

a jury could rationally conclude that Wade had agreed to join the conspiracy and act in

furtherance of its objectives.

       Finally, Malani Sanders, the older brother of Mayoshi Sanders, sold crack cocaine

in the Courtyard Apartments and purchased drugs from Mayoshi. In 2009, Mayoshi

“either fronted or gave [free of charge]” a quarter-ounce of cocaine to Malani when he

was released from prison, in Mayoshi’s words, “just so [Malani] could get on his feet

when he came home.” (App. 97, 156.) Fronting, or providing drugs on credit, even once

or twice, “is sufficient evidence of a conspiracy.” United States v. Iglesias, 535 F.3d 150

(3d Cir. 2008). In addition, on one occasion, Malani called Mayoshi to arrange for a

delivery of a quarter-ounce of cocaine to Brittany Goring, Malani’s wife. Further,

Mayoshi testified that he “gave [Malani] the same customers [he] had,” so that Malani

                                            10
“could make some money.” (App. 98.) Given this evidence, along with that noted earlier,

a jury could reasonably find that Malani Sanders agreed to work with the other members

of the conspiracy to distribute drugs.

       In sum, we cannot conclude that the jury’s verdict as to any of the defendants fell

below the standard of “bare rationality.” Caraballo-Rodriguez, 726 F.3d at 431. We are

mindful that it is not our place to reweigh the evidence or reverse the jury’s conclusion

“simply because another inference is possible—or even equally plausible . . . .” Id.

There was sufficient evidence of criminal conspiracy as to each of the defendants for the

jury to convict, and as a consequence, we must uphold those convictions.

III.    Evidence of Association

       Wade alone contends that certain Government evidence of association between the

defendants was unduly prejudicial and should have been excluded under Fed. R.

Evid. 403. “The [challenged] evidence presented consisted of innocuous sightings by

police of the various defendants, several photos from a pole camera of [Wade] and his co-

defendants standing in the Courtyard Apartments, and phone records showing contact

between the defendants.” (Wade Br. at 24.) The District Court reasoned that the

probative value of the evidence outweighed any prejudice urged by Wade. A court ruling

pursuant to Rule 403 is reviewed for abuse of discretion, and may be reversed only if

“arbitrary or irrational.” United States v. Lee, 612 F.3d 170, 184-85 (3d Cir. 2010).

       Wade first notes eyewitness testimony and photographs placing him alongside the

other defendants in the Courtyard Apartments. Wade contends that such testimony

allowed a prejudicial inference, that merely associating with each other was evidence of

                                            11
criminality. Second, Wade argues that admitting the toll records of calls between the

defendants was similarly prejudicial, as there was no evidence that those calls were about

illegal activity. Both arguments must be rejected.

        As the Government points out, in order to prove a conspiracy it is often necessary

to establish that the alleged conspirators actually knew and associated with each other.

See United States v. McGlory, 968 F.2d 309, 333 (3d Cir. 1992) (noting that evidence of

a slip of paper with a coconspirator’s name and phone number was admissible as

circumstantial evidence of the defendant’s association with a co-conspirator). Here, the

evidence of association was used to bolster the other evidence against Wade, including

his use of a common supplier, the referral of a drug customer, and selling in a protected

area.

        Further, in order for evidence to be considered unfairly prejudicial it must have

“an undue tendency to suggest decision on an improper basis, commonly, though not

necessarily, an emotional one.” United States v. Cross, 308 F.3d 308, 324 n.23 (3d Cir.

2002) (quoting Fed. R. Evid. 403 advisory committee note). Unlike a prior criminal

record or a propensity to lie, the fact that a defendant associated with another, both in

person and via phone calls, generally would not itself cause a jury to convict on an

improper basis, let alone an emotional one. We accordingly affirm the District Court’s

evidentiary rulings.

IV.     Drug Quantity

        Frisby and Glover both contend that the District Court erred under the guidelines

in attributing 279 grams of crack cocaine to them in the absence of explicit factual

                                             12
findings. Application of guidelines to the facts is reviewed for abuse of discretion. Gall

v. United States, 552 U.S. 38, 51 (2007). Under U.S.S.G. § 1B1.3(a)(1)(B), the criminal

offense level for a co-conspirator is determined by reference to “all reasonably

foreseeable acts and omissions of others in furtherance of the jointly undertaken criminal

activity . . . .” For a drug conspiracy, the court must determine the quantity of drugs

attributable to each conspirator based on this standard. “Accomplice attribution often

results in a dramatic increase in the amount of drugs for which the defendant is held

accountable, which translates directly into a dramatic increase in the sentence.” United

States v. Collado, 975 F.2d 985, 995 (3d Cir. 1992). Thus, “it is not enough to merely

determine that the defendant's criminal activity was substantial. Rather, a searching and

individualized inquiry into the circumstances surrounding each defendant's involvement

in the conspiracy is critical to ensure that the defendant’s sentence accurately reflects his

or her role.” Id.

       However, even where a district court does not make specific factual findings

concerning a given drug quantity, the final quantity determination will be upheld if it is

supported by the record. See United States v. Duliga, 204 F.3d 97, 101 n.2 (3d Cir. 2000);

see also United States v. Rennert, 374 F.3d 206, 215 (3d Cir. 2004) (“[W]e [do] not

impose an immutable requirement that the district court hold extensive hearings to make

explicit, particularized findings as to the exact date on which each defendant committed

to the conspiracy or the precise contours of each conspirator’s agreement.”) (vacated in

part on other grounds).



                                             13
       Frisby and Glover essentially raise two arguments. First, they contend that the

District Court failed to make a proper inquiry as to the amount of drugs attributable to

each defendant. Second, they argue that other co-defendants were provided with a more

searching and individualized inquiry regarding drug quantity, and they urge that their

sentences should be overturned on this basis as well. As for the latter argument, simply

because the District Court may have utilized different methods to determine the co-

conspirators’ sentences here, that does not automatically render a relatively longer or

shorter inquiry an abuse of discretion. We thus reject the contention that Frisby and

Glover should be resentenced on that ground. We address the first argument, with respect

to both defendants, in turn.

       1. William Frisby

       The District Court heard in-depth argument from the parties as to the drugs

attributable to Frisby. In sum, the Government argued that some 633 grams of crack

cocaine were dispersed in furtherance of the conspiracy in just the two months of March

to May 2011, and so Frisby, as a member of the conspiracy, could reasonably foresee that

amount of drugs as distributed in furtherance of that criminal scheme throughout its

entire duration. Frisby argued below that when arrested, he possessed only six grams of

crack cocaine, and that the jury only found him guilty of conspiracy with intent to

distribute between 28 and 279 grams. At sentencing, he argued for a sentence at the

lower end of that spectrum.




                                            14
       The District Court found 279 grams of crack cocaine, the high end of the jury

verdict, attributable to Frisby as a co-conspirator, thus rejecting both the Government’s

and Frisby’s recommendations.

       Under our precedent, this finding as to Frisby’s responsibility reflects a

sufficiently individualized inquiry. Also, by attributing to Frisby an amount of drugs that

was reasonably foreseeable to him and that was distributed in furtherance of the

conspiracy, while adhering to the range set by the jury, the District Court did not abuse its

discretion. Frisby’s sentence is accordingly affirmed.

       2. Kwane Glover

       The Court also heard a thorough discussion of Glover’s responsibility at

sentencing. The Government argued that Glover was responsible for 1.2 kilograms of

crack cocaine. In doing so, the Government relied on numbers derived from Sanders’s

testimony at trial and Glover’s statements made in a “safety-valve session.” (Gov. Br. at

57-58.) The Government argued that Glover sold approximately 10.5 grams per week for

14 months, totaling 558 grams. Further, it was undisputed that Sanders distributed some

633 grams from March to May 2011 to the members of the conspiracy.

       Glover urged a more lenient approach. First, he argued that the Court was

constrained to the jury verdict of 28 to 279 grams of crack cocaine. Second, Glover

claimed that he only distributed two packets of crack cocaine a week for about three

months, totaling 112 grams. He further claimed that he sold primarily from inside a house

and was therefore not involved in the street-selling that was the focus of much of the rest

of the conspiracy, and so could not foresee the crack cocaine that was distributed

                                             15
generally by Sanders. Glover also argued, and reiterates now, that he conceded

responsibility for about 112 grams in a “safety-valve” session with the Government, and

that the Government did not contest any of the statements made in that session.

       As with Frisby, the Court rejected both parties’ arguments and found Glover

responsible for 279 grams of crack cocaine as foreseeable to him given his role in the

conspiracy. Consistent with our case law, the comprehensive discussion of this issue at

sentencing constitutes a sufficiently individualized inquiry. Further, given Glover’s

extensive involvement in the conspiracy and the evidence noted by the Government at

sentencing, the District Court’s determination was not an abuse of discretion.

V.     Conclusion

       For the foregoing reasons, we will affirm the defendants’ convictions, the District

Court’s challenged evidentiary rulings, and the judgments of sentence.




                                            16